NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             29-APR-2021
                                             08:06 AM
                                             Dkt. 74 OCOR


                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
             MICHAEL A. CATTANEO, Defendant-Appellant

       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
           (CR. NO. 2PC151000023; CR. NO. 2PC151000122)

                        ORDER OF CORRECTION
                         (By: Leonard, J.)

           IT IS HEREBY ORDERED that the Memorandum Opinion of the

court, filed on February 24, 2021, is hereby corrected as

follows:

           At page 32, line 2 from top, replace the word

"ineffective" with "effective" so that the sentence now reads as

follows:

                denied effective assistance of counsel on his
                Motion to Reduce

           The clerk of the court is directed to incorporate the

foregoing change in the original memorandum opinion.

           DATED: Honolulu, Hawai#i, April 29, 2021.

                                     /s/ Katherine G. Leonard
                                     Associate Judge